SILVERMAN, Circuit Judge,
dissenting:
Ford filed an improper mixed petition. The district court correctly offered him the option of either amending the petition by deleting the unexhausted claims and proceeding with only those that had been exhausted, or suffering the dismissal of his entire petition without prejudice. This is exactly what a district court is supposed to do. James v. Pliler, 269 F.3d 1124, 1125-26 (9th Cir.2001). When Ford did not express a choice, the district court again did exactly what it was supposed to do: It dismissed Ford’s mixed petition without prejudice. Rose v. Lundy, 455 U.S. 509, *1108510, 102 S.Ct. 1198, 71 L.Ed.2d 379 (1982); James v. Pliler, 269 F.3d at 1125.
Ford never appealed the dismissal of that petition. (He still hasn’t.) What he did instead was go back to state court and exhaust his remaining claims. He eventually returned to federal court and filed the new petitions that are the subject of this appeal. By that time, the statute of limitations had run and the petitions were dismissed as time-barred.
This was precisely the situation we upheld in Green v. White, 223 F.3d 1001 (9th Cir.2000). Green’s first, timely petition was dismissed -without prejudice “apparently because Green had not exhausted his state remedies as to some claims.” Id. at 1002. After exhausting his state remedies, Green returned to federal court. Like Ford, his claims had become time-barred. We held:
Green obtained a voluntary dismissal of his earlier habeas petition in order to exhaust his state remedies. A second habeas petition does not relate back to a first habeas petition when the first habe-as petition was dismissed for failure to exhaust state remedies. See Van Tran v. Lindsey, 212 F.3d 1143, 1148 (9th Cir.2000). When the present petition was filed, there was no pending petition to which the new “petition could relate back or amend.” Henry v. Lungren, 164 F.3d 1240, 1241 (9th Cir.1999). Therefore, Green’s present petition does not relate back to his earlier petition that was dismissed.
Id. at 1003.
Because Green is identical to the present case in all material respects, the majority is forced to concoct a way around it. It does so by holding that Green does not apply if a mixed petition was “improperly dismissed.” The majority then posits that the mixed petitions in present case were improperly dismissed because the district court did not warn petitioner that if he refiles, the statute of limitations might return to bite him.
There are several things wrong with this. In the first place, the facts of this case are exactly like Green. The district court in the present case dismissed Ford’s mixed petition in the same manner as the district court in Green’s case dismissed his. The majority says that Green “accepted” the dismissal without prejudice while Ford did not. This is simply untrue. After their mixed petitions were dismissed, Ford and Green did exactly the same thing— they both headed back to state court without a peep. Ford did not appeal or otherwise complain about the dismissal of his mixed petitions any more than Green did. Ford did not even mention the district judge’s failure to advise about the statute of limitations in this appeal until after argument, when we sua sponte called for additional briefing about the dismissal of the original mixed petitions. It is just flat wrong to say that Green accepted the dismissal without prejudice and that Ford did not.
The majority makes much of the point that when the district court dismissed Green’s petition, Green still had eleven months of the statute of limitations left to run, while Ford’s time had already expired. Therefore, says the majority, the dismissal of Ford’s petition without prejudice was tantamount to a dismissal with prejudice. This argument fails to take account of the fact that the district judge will almost never be able to tell, solely from the face of the petition, that the statute of limitations has expired. The calculation of the limitations deadline requires the examination of documents that rarely, if ever, accompany the petition. There is nothing to show that Ford’s petition was any different than the usual.
Dismissal without prejudice was not the equivalent of a dismissal with prejudice. *1109Ford was perfectly free to re-file. If thereafter, the statute of limitations had been raised as an affirmative defense, Ford then would have been entitled to assert whatever factual, statutory, and equitable defenses to the statute of limitations he might have had. And if the statute of limitations had not been raised, it would have been waived.
More troubling is the new rule the majority enacts today. Boldly going where no court has gone before, the majority holds that the district court, when complying with James v. Pliler, must incorporate a warning about the statute of limitations. Otherwise, says the majority, the dismissal is “improper.” James v. Pliler does not require that, nor does any other case involving a routine mixed petition.
It is one thing to construe a pro se petitioner’s pleadings liberally, and to require the district court to explain its reasons for dismissing a complaint. It is quite another thing to require the district court judge to act as petitioner’s legal advisor. Numerous factors can affect a petitioner’s decision to delete unexhausted claims and proceed with an amended petition, rather than accept dismissal without prejudice so that unexhausted claims can be pursued in state court. For example, the meritoriousness of the unexhausted claims is an extremely important factor; so is the fact that the failure-to-exhaust might foreclose those claims forever. The availability of key witnesses is another factor. The statute of limitations is only one element in the equation, and a fact-intensive one at that. Leaving aside the question of the proper role of the court as a neutral arbiter, the district court simply is in no position to identify all of the considerations that pertain. I respectfully suggest that it is the office of the court to fairly and impartially decide the case before it, not to act as the petitioner’s paralegal.
The majority places great reliance on the Second Circuit’s decision in Zarvela v. Artuz, 254 F.3d 374 (2d Cir.2001), but even that case does not hold that it is error to dismiss a mixed petition without prejudice unless the petitioner is informed about the statute of limitations. In Zarvela, the Second Circuit held that a district judge has the discretion either to dismiss a mixed petition in its entirety, or to dismiss only the unexhausted claims and then stay the petition, conditioned on petitioner’s prompt exhaustion and his prompt return to federal court. Id. at 376-77. The district judge allowed a previously withdrawn petition to be “reopened” and therefore, Zarvela’s subsequent petition could relate back to the reopened petition which was then extant. Id. at 377. Like James v. Pliler, Zarvela says that a district court faced with a mixed petition should advise a petitioner that his options are either to proceed with only the exhausted claims, or to return to state court. The most that Zarvela says about the statute of limitations is that it might be “useful” for the district court to alert a petitioner to the AEDPA statute of limitations. Id. at 382. This is a far cry from what the majority holds today.
The majority’s rebanee on Valerio v. Crawford, 306 F.3d 742 (9th Cir.2002) (en banc) is likewise misplaced. Valerio involved highly unusual procedural circumstances of nearly Talmudic complexity, circumstances too convoluted to recount here. But in a nutshell, this court itself created a mixed petition for the petitioner by reinstating, on appeal, new unexhausted claims that had been dismissed by the district court for abuse of the writ. In a portion of the opinion entitled, “Procedure on Remand,” the court sought to bring some order to the chaos by giving the district court detailed instructions on how to proceed from that point on, including the direction to inform Valerio of a possible *1110time-bar in the event that the district court were to decline to follow the stay- and-abeyance procedure on remand. In no way, shape or form can Valerio be read to require MirandoAike warnings about the statute of limitations in the garden variety mixed-petition case.
The majority’s rebanee on Kelly v. Small, 315 F.3d 1063 (9th Cir.2003), is simply bizarre. The amended Kelly opinion was filed after the original opinion in this case (Ford) and rebes on the original Ford opinion for support. Id. at 1070-71. Now, in its amended opinion, the majority in this case (Ford) rebes on Kelly, which in turn rebes on Ford. The wacky circularity of all of this does not change the fact that it was the Ford majority in this case that originally cooked up the rule on which the Kelly court relied, and with which I respectfully disagree for the reasons I’ve given.
Finally, in footnote 15, my colleagues advise that, “Although we need not reach the question here, Ford would also be entitled to relief under equitable tolbng principles.” The majority then goes on to explain why, in its view, Ford is entitled to equitable tolbng, and finaby, in apparent recognition that the issue is not before the court, ends up by saying, “However, because we grant Ford relief on statutory grounds, we do not resolve any equitable tolbng claim here.” The majority’s yearning to resolve Ford’s supposed entitlement to equitable tolbng is as puzzling as its denial that it is doing that very thing.
The essence of the majority’s analysis of the equitable tolbng issue it “need not reach” (but does anyway) is its view that Ford was “misled” by the district court’s faithful compliance with the procedure set out in James v. Pliler and Rose v. Lundy. Equitable tolbng requires that “extraordinary circumstances beyond a prisoner’s control make it impossible to file a petition on time.” Miles v. Prunty, 187 F.3d 1104, 1107 (9th Cir.1999) (quotations omitted). There were no extraordinary circumstances here. That the district court proceeded exactly as instructed in James v. Pliler is not an extraordinary circumstance. I do not share the majority’s view that the district court “misled” Ford by fobowing our precedent and the Supreme Court’s mandate in Rose v. Lundy.
Ford did not raise equitable tolbng in the district court. In fact, he hasn’t even raised it in this appeal, not even after we invited supplemental briefing. That alone is reason to keep our mitts off equitable tolbng. Jiminez v. Rice, 276 F.3d 478, 481-82 (9th Cir.2001).
Because the district court correctly dismissed the second petitions as time-barred, I would affirm, and therefore respectfully dissent.